Citation Nr: 1721072	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel
INTRODUCTION

The Veteran has active duty service in the United States Army from January 1969 to January 1971, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office. The Board previously remanded this case in January 2012, February 2015, and April 2016.

In October 2011 the Veteran testified before a Veterans Law Judge who is no longer with the Board.  The Veteran was offered another opportunity to have a hearing but he declined this option in writing.  A transcript of the October 2011 hearing was added to the record.


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's bilateral hearing loss is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).    

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.              § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013)     (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) 
may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain chronic disabilities such as tinnitus and sensorineural hearing loss become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his hearing loss and tinnitus were due to noise exposure in active duty service.  At the hearing the Veteran testified that during service he served as a cook, but that he was exposed to gunfire during basic training and would have heard loud explosions outside.  

As it pertains to a current disability, the Veteran has diagnoses of sensorineural hearing loss bilaterally, with the left ear being worse than the right ear.  The Veteran has also been diagnosed with tinnitus during a VA examination.  Therefore, the Board finds that there are current disabilities for service connection purposes.

As it pertains to an in-service event or injury, the service treatment notes are silent for any complaints of or treatment for a hearing loss disability.  The Veteran denied having had any ear trouble or hearing loss in his Report of Medical History at separation.  His separation physical examination and audiogram did not show hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.    

The first report of treatment for hearing loss or tinnitus was in the early 2000's, approximately 30 years after separation from service.  The Veteran testified at the hearing that he did not begin to notice any hearing difficulties until he began undergoing hearing testing as part of his civilian job in 1980.  

As there is no evidence of a hearing loss or tinnitus disability during active duty service or within the presumptive period, competent evidence is required to provide a nexus between the current disability and active duty service.  The Board notes that the sum of the evidence is negative to the Veteran's claim.

The Board notes preliminarily that the Veteran has submitted an undated audiogram showing mild to moderate sensorineural hearing loss bilaterally, and a treatment record from October 1995 that showed mild to normal hearing in March 1985, May 1993, and September 1995, but there was no accompanying audiometric testing.  In January 2010 the Veteran first underwent VA examination in connection with his claim.  At that time he underwent audiometric testing that showed moderate to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  The VA examiner noted that hearing loss was present and that tinnitus was as likely as not a symptom associated with hearing loss.  However, the VA examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of military service.  In making this determination the VA examiner noted that the Veteran had normal hearing in both ears at the time of separation from service.

In November 2012 the Veteran's file was reviewed by a VA examiner who noted that the Veteran had a normal bilateral whisper test and that pure tone threshold testing was also normal for VA purposes.  The VA examiner noted that the Veteran's hearing testing at separation did not rise to a disabling level for VA standards and that any apparent upward shift in tested thresholds from September 1968 to October 1970 were not due to military service because the hearing was normal at separation.  

In May 2015 the Veteran again underwent VA examination in connection with his claim.  At the time his audiometric testing showed mixed hearing loss in the right ear and sensorineural hearing loss (to include high frequency sensorineural hearing loss) in the left ear.  The Veteran had a speech discrimination score of 68 percent in the right ear and 98 percent in the left ear.  The VA examiner concluded that it was less likely than not that the Veteran's current right ear and left ear hearing loss were caused by or incurred in active military service.  In making this determination the VA examiner noted that the Veteran's military occupational specialty as a cook and his lack of combat exposure, along with his normal hearing testing at entrance and separation from service all suggested that he had a low probability of noise exposure during service.  The VA examiner also cited to a 2006 Institute of Medicine study that suggested that there was insufficient scientific basis to find a later onset for hearing loss.  Therefore, the VA examiner found that the later hearing test levels obtained long after service were not relevant in determining service-connected hearing loss from noise exposure while on active military service.  The VA examiner also noted that the Veteran may have had occupational noise exposure after separation and that he was in a hearing conservation program for some of his civilian employment.  The VA examiner also opined that tinnitus was less likely than not caused by or a result of military noise exposure.  The VA examiner noted that tinnitus is a subjective condition with several etiologies to include hearing loss.  The VA examiner conceded that the Veteran's tinnitus might be a condition related to his hearing loss, but that the Veteran's hearing loss was less likely than not a result of military noise exposure.  The VA examiner also noted that the Veteran's tinnitus had its onset after military service.  

More recently, in December 2016 the Veteran's file was again reviewed by a VA examiner.  The VA examiner opined that she concurred with the May 2015 VA examiner that the Veteran's hearing loss and tinnitus were less likely as not due to military noise exposure.  In making this determination the VA examiner noted that the Veteran's work as a cook had a low probability of hazardous noise exposure and that his service treatment records indicated normal hearing bilaterally with no evidence of significantly worsened hearing throughout service (after converting testing results to ISO).  She also cited to the 2006 Institute of Medicine study that concluded that a delay of many years in the onset of noise-induced hearing loss following an early noise exposure was extremely unlikely.  

The Board affords great weight to the VA examiners' opinions, when viewed together.  These opinions were based on a review of the Veteran's claims file and (in two instances) a physical examination of the Veteran.  The Board notes that the May 2015 and December 2016 studies both cited to medical studies to confirm their findings.  The Board notes that the Veteran has not submitted any evidence to the contrary to suggest a nexus between his current disabilities and active duty service.  Although the Veteran has current hearing loss and tinnitus disabilities, there is no competent evidence suggesting that these originated during his active duty service or are otherwise related to service.  In fact, the Veteran asserted himself that he did not recall having hearing difficulties until he began his civilian employment in the 1980's, approximately 10 years or more after separation from service.  Overall, the Board finds that the sum of the evidence is against a finding of a nexus.

While the Veteran believes that his current hearing loss and tinnitus is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss and tinnitus are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing loss and tinnitus is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss and tinnitus is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the benefit of the doubt doctrine.  However because the preponderance of the evidence is against the Veteran's claims, this doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


